         Case 2:14-cv-01699-LRH-CWH Document 1232 Filed 04/24/19 Page 1 of 3


 1   BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3   Telephone:    702.382.7300                   FRANK KENNAMER (pro hac vice)
     Facsimile:    702.382.2755                   One Market, Spear Street Tower
 4   rpocker@bsfllp.com                           San Francisco, CA 94105
                                                  Telephone:    415.442.1000
 5   BOIES SCHILLER FLEXNER LLP                   Facsimile:    415.442.1001
     WILLIAM ISAACSON (pro hac vice)              benjamin.smith@morganlewis.com
 6   KAREN DUNN (pro hac vice)                    john.polito@morganlewis.com
     1401 New York Avenue, NW, 11th Floor         sharon.smith@morganlewis.com
 7   Washington, DC 20005                         frank.kennamer@morganlewis.com
     Telephone: (202) 237-2727
 8   Facsimile: (202) 237-6131                    DORIAN DALEY (pro hac vice)
     wisaacson@bsfllp.com                         DEBORAH K. MILLER (pro hac vice)
 9   kdunn@bsfllp.com                             JAMES C. MAROULIS (pro hac vice)
                                                  ORACLE CORPORATION
10   BOIES SCHILLER FLEXNER LLP                   500 Oracle Parkway, M/S 5op7
     STEVEN C. HOLTZMAN (pro hac vice)            Redwood City, CA 94070
11   KATHLEEN R. HARTNETT (pro hac vice)          Telephone:    650.506.4846
     BEKO O. REBLITZ-RICHARDSON                   Facsimile:    650.506.7114
12   (pro hac vice)                               dorian.daley@oracle.com
     1999 Harrison Street, Suite 900              deborah.miller@oracle.com
13   Oakland, CA 94612                            jim.maroulis@oracle.com
     Telephone:     510.874.1000
14   Facsimile:     510.874.1460                  Attorneys for Defendants and
     sholtzman@bsfllp.com                         Counterclaimants Oracle America, Inc. and
15   khartnett@bsfllp.com                         Oracle International Corp.
     brichardson@bsfllp.com
16
                              UNITED STATES DISTRICT COURT
17
                                    DISTRICT OF NEVADA
18
     RIMINI STREET, INC., a Nevada corporation,     Case No. 2:14-cv-01699 LRH CWH
19                            Plaintiff,
                                                   ORACLE’S MOTION FOR LEAVE TO
20          v.                                     SUBMIT SUPPLEMENTAL BRIEF IN
                                                   SUPPORT OF ORACLE’S MOTION
21   ORACLE AMERICA, INC., a Delaware              TO MODIFY THE PROTECTIVE
     corporation; and ORACLE INTERNATIONAL         ORDER (ECF NO. 1223)
22   CORPORATION, a California corporation,
                               Defendants.
23
     ORACLE AMERICA, INC., a Delaware
     corporation; and ORACLE INTERNATIONAL         Judge:       Hon. Larry R. Hicks
24
     CORPORATION, a California corporation,
25                       Counterclaimants,
            v.
26                                                 FILED UNDER SEAL
     RIMINI STREET, INC., a Nevada corporation;
27   SETH RAVIN, an individual,
                       Counterdefendants.
28


      ORACLE’S MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL BRIEF IN SUPPORT OF
          ORACLE’S MOTION TO MODIFY THE PROTECTIVE ORDER (ECF NO. 1223)
          Case 2:14-cv-01699-LRH-CWH Document 1232 Filed 04/24/19 Page 2 of 3



 1          Pursuant to LR 7-2(g), Oracle seeks leave to file the attached supplemental brief in

 2   support of Oracle’s motion to modify the protective order (ECF No. 1223, the “Motion”).

 3          Oracle’s supplemental brief describes two developments that occurred after the parties

 4   completed their briefing on the Motion and that are relevant to the Motion. See PROF-2013-S3

 5   Legal Title Trust IV by U.S. Bank Nat'l Ass'n v. REO Inv. Advisors V LLC, No. 17-CV-277-JCM-

 6   CWH, 2018 WL 6419292, at *3 (D. Nev. Dec. 6, 2018) (granting motion for leave to file

 7   supplemental brief pursuant to LR 7-2(g) because it “include[d] new evidence”); Ra Se. Land

 8   Co. LLC v. First Am. Title Ins. Co., No. 14-CV-01621-MMD-NJK, 2016 WL 4591740, at *2 (D.

 9   Nev. Sept. 2, 2016) (granting motion for leave to file supplemental brief pursuant to LR 7-2(g)

10   because it included newly identified testimony “which [the movant] believes will aid the Court in

11   resolving” the relevant dispute).

12          First, during a hearing before Magistrate Judge Ferenbach on April 4, 2019 in Rimini I,

13   concerning Oracle’s motion for discovery into Rimini’s injunction compliance in Rimini I,

14   Rimini’s counsel argued that Oracle should not be permitted to conduct discovery in Rimini I in

15   part because Oracle already has discovery from Rimini II. Rimini’s counsel repeatedly indicated

16   – contrary to the position Rimini has taken on the Motion pending before Your Honor – that

17   Oracle can use that Rimini II discovery in Rimini I. Oracle’s proposed supplemental brief

18   includes the transcript from the hearing and quotes the relevant statements by Rimini’s counsel.

19          Second, despite those representations and arguments at the Rimini I hearing, Rimini has

20   refused to withdraw its opposition to the Motion. Oracle’s proposed supplemental brief includes

21   the letters containing Oracle’s request and Rimini’s responses.

22          Good cause exists to permit Oracle to submit the attached supplemental brief, which

23   addresses developments subsequent to the parties’ briefing of the Motion that are relevant to the

24   Motion and relief requested. Rimini’s repeated invocation of the Rimini II discovery at the

25   Rimini I hearing – including its claim that Oracle can and should use Rimini II discovery in

26   Rimini I – demonstrate the relevance of the Rimini II materials to the current injunction

27   compliance proceedings in Rimini I, and thus why the Motion should be granted. Second,

28   Rimini’s continued opposition to the Motion, particularly in light of its statements to the Court
                                                      1
     ORACLE’S MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL BRIEF IN SUPPORT OF
         ORACLE’S MOTION TO MODIFY THE PROTECTIVE ORDER (ECF NO. 1223)
          Case 2:14-cv-01699-LRH-CWH Document 1232 Filed 04/24/19 Page 3 of 3



 1   on April 4, reflects improper and prejudicial gamesmanship. Rimini should not be permitted to

 2   reference the Rimini II discovery while opposing discovery in Rimini I and at the same time

 3   refuse to permit Oracle to use that discovery in Rimini I.

 4

 5    DATED: April 24, 2019                       BOIES SCHILLER FLEXNER LLP

 6

 7                                                By: /s/ Richard J. Pocker
                                                     Richard J. Pocker
 8                                                   Attorneys for Defendants and Counterclaimants
                                                     Oracle America, Inc. and Oracle International
 9                                                   Corp.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
     ORACLE’S MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL BRIEF IN SUPPORT OF
         ORACLE’S MOTION TO MODIFY THE PROTECTIVE ORDER (ECF NO. 1223)
